 LOCAL 162, MACHINISTSLocal Lodge No. 162 affiliated with District 34 ofthe InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO; Arnold Tucker,BusinessRepresentative;Gordon Rodgers, ChiefSteward'andThe Cincinnati Enquirer,Inc.2andCincinnatiTypographicalUnionNo.3,InternationalTypographicalUnion,AFL-CIO.3Case 9-CD-127February 10, 1969ORDER GRANTING MOTION TOCLARIFY AND MODIFY and AMENDINGDECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn September11,1968,theNationalLaborRelationsBoardissuedaDecisionandDetermination of Dispute,4intheabove-entitledproceeding in which it was concluded that theRespondent was not entitled to perform the disputedwork. The Decision described the work in dispute as11...the electricalmaintenance and repair oftypesetting and subordinate equipment located in thecomposing room ..."5 of the Employer, and stated,inthe"Conclusions as to theMeritsof theDispute," that on..allpertinentfactorsappearing in the record, we shall assign the disputedwork to the ITU machinists.."6 Nevertheless,that decision stated that we "... determine the .. .dispute by deciding that the ITU machinists, ratherthan the IAM electricians, are entitled to performthe electronic maintenance work on the Company'sElektron II typesettingmachine.However, theaward of this specified work is not to be taken asencompassing work traditionally performed by theIAM, such as repair or replacement of electricmotors, lights, electric heater elements, temperaturecontrols, and the wiring connecting the machines tosources of electric power."7On October 23, 1968, the Charging Party filed aMotion, and Argument in Support of Motion,requesting theBoard to modify and clarify itsDecision and Determination of Dispute by: (a) aspecificdefinitionof the term "The Work inDispute" awarded to the machinists represented byITU, and (b) in the next to the last sentence of thesection of the Decision entitled "Conclusion as totheMerits"deleting thewords "electric heaterelements,temperaturecontrols."TheChargingParty contended that the IAM, on the basis of the'Herein called IAM or Respondent'Herein called Employer or Charging Party.'Herein called ITU or Intervenor1172 NLRB No 226'Id.,sec. III, A."Idsec.entitled "Conclusions as to the Merits of the Disputes"'Ibid399Board's Decision herein, is now taking the positionthat the work awarded was only the electrical andmechanical maintenance repair of the Elektron Ifmachines rather than of all composing roomequipment of the Employer. The Employer arguesthat on the basis of the complaint, record, and briefsof all the parties, it is apparent that the work indisputeinvolvedallelectricalandmechanicalmaintenance and repair work on all equipment inthe composing room, that it is reasonably clear thatthe Board so found, and that it was this work whichwas awarded to the ITU machinists. It is furtherargued by the Employer that the award of work on"electric heater elements and temperature controls"toelectricianswho are represented by IAM isinconsistentwith the remainder of the Board'sdecision.On October 29, 1968, having considered theCharging Party's motion, the Board, in the interestof facilitating the disposition of the matter, notifiedthe parties, that it deemed it desirable that each ofthe parties file a statement of position with respectto the Charging Party's motion. In response thereto,ITU International filed a reply in which it adoptedtheCharging Party's motion as its own, and theIntervenor filed a Statement of Position supportingandadoptingtheEmployer'smotion.TheRespondent filed a motion in opposition and movedfordismissalof the Charging Party's motion.Respondent contended that the testimony of LarryNash, Employer's Director of Operations, showedthat electricmaintenance work had traditionallybeen performed by electricians for 12 years and theyhad performed "The same job as we now have."Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member Dane].Having fully reviewed the entire record herein andthe present arguments of the parties, we find meritinthecontentionof the Charging Party. Thepositionofallpartiestothisproceeding,asdemonstrated by their statements on the record, andin their briefs, reveal that the work in disputeincluded all electrical and mechanical work on allthe composing room equipment. Further, the recordshows this was fully litigated.While the originaldecision herein contained the inadvertent deviationset forth above, it is clear that the scope of the workin dispute which was under consideration includedall electrical and mechanical work on all composingroom equipment. It is also clear that the decisionwas intended to assign to the machinists representedby the ITU the performance of such work, but itwas not intended to reassign work traditionallyassigned by the Employer to electricians representedby the IAM.Inviewofthisambiguityorpossibleinconsistency,we shall grant the Charging Party's174 NLRB No. 66 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotion to clarify and deny the "Respondent's motionto dismiss said motion. Accordingly,IT IS HEREBY ORDERED that the Charging Party'smotion for modification and clarification be, and ithereby is, granted.IT IS FURTHER ORDERED that the followingchanges be made:1.In the section entitled "Conclusion as to theMeritsof the Dispute," the fourth and fifthsentencesbedeletedandthefollowingbesubstituted: "We, accordingly, determine the instantdispute by deciding that the ITU machinists, ratherthan the IAM electricians, are entitled to performtheelectricalmaintenanceand repair of thetypesetting and subordinate equipment located in thecomposing room of the Company. However, theaward of this specified work is not to be taken asencompassing work traditionally performed by theIAM electricians, such as repair or replacement ofelectricmotors, lights, and the wiring connecting themachines to sources of electric power."2.In the Determination of Dispute, paragraphnumbered 1, delete the words: "of maintaining theelectroniccomponentson typesettingmachineslocated" and substitute the following: "of electricalmaintenance and repair of the typesetting andsubordinate equipment located"IT IS FURTHER ORDERED that the Decision andDetermination of Dispute issued on September 11,1968, as printed, be, and shall appear as herebyamended.